DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending and presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (U.S. PGPUB No. 2008/0039594) in view of Hofmann (U.S. Pat. No. 6506835) and Salley et al. (U.S. Pat. No. 4610745).

I.	Regarding claims 1, 5, 6 and 9, Moeller teaches a process comprising: coating as a hot-melt, a UV-crosslinkable PSA (pressure sensitive adhesive) on a substrate (0075), which may be a PVC film (0069) in a temperature range overlapping the claimed range (0074); and then crosslinking with UV light from a UV lamp (0076), such as a mercury lamp as claimed with an energy of at least 10 mJ/cm2 (0041). Moeller further teaches the crosslinkable PSA comprising a copolymer (0018), a heat stabilizer (0055), a photostabilizer (0055), a tackifying resin (0025) and a plasticizer (0048). Moeller fails to teach the PVC film being a heat resistant film comprising both a liquid and solid polymeric plasticizer and a heat stabilizer. Further, Moeller fails to teach the use of a set of UV lamps. Finally, Moeller fails to teach protecting the film by cooling during the coating process
	First, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute multiple UV lamps (thereby a set) for Moeller’s generic disclosure of the use of a UV lamp. This is simply the duplication of known parts for a known use. It has been held that the mere duplication of parts is obvious absent a showing of new or unexpected results. See In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
	Second, Hofmann teaches preparing PVC films (abstract and claim 13) which will be heat resistant as they include a liquid polymeric plasticizer (column 4, lines 34-65, see the phosphate polyesters), an ethylene-vinyl acetate copolymer solid plasticizer (column 2, line 66-column 3, line 57) and a heat stabilizer for heat resistance, such as an organotin stabilizer (column 5, line 39). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hofmann’s PVC film for Moeller’s generic PVC. One would have been motivated to make this modification as Hofmann teaches that their PVC films have improved flexibility and elastomeric properties while addressing environmental concerns (column 1, lines 35-44).
Finally, Sallee teaches that it is known to cool a heat sensitive substrate during coating with a hot melt adhesive (abstract and Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moeller in view of Hofmann’s process by cooling the PVC film during coating. One would have been motivated to make this modification to protect the PVC from degradation by the hot melt adhesive that is hot during coating.

II.	Regarding claim 8, Moeller in view of Hofmann and Sallee teach all the limitations of claim 1, but fail to teach the amount that is coated. However, the amount that is coated is a result-effective variable that will alter the layer thickness and the adhesive properties of the resultant product. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range for the amount of adhesive added through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  

2.	Claims 2, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Hofmann and Salley as applied to claim 1 above, and further in view of Mundt (WO 2015/131938).

	Regarding claims 2, 3 and 7, Moeller in view of Hofmann and Salley teach all the limitations of claim 1, including the PSA comprising a heat stabilizer, photostabilizer, tackifying resin and a plasticizer (see above), but fail to teach the PSA comprising a copolymer as claimed in claim 2, where the polymerizable photoinitiator is selected from the group as claimed in claim 7.
	However, Mundt teaches a similar hot melt radiation curable PSA (abstract) for application on PVC substrates (column 2, lines 32-36) wherein the PSA includes a copolymer of an acrylate monomer and a polymerizable photoinitiator, such as a benzophenone group containing an acryloyloxy group (page 5, line 34-page 6, line 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a copolymer as disclosed by Mundt in Moeller in view of Hofmann and Salley’s process. One would have been motivated to make this modification as Mundt teaches that the inclusion of the photoinitiator in the copolymer to be crosslinked provides a preferred case (page 7, lines 17-20). 

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Hofmann and Salley as applied to claim 1 above, and further in view of Adams (U.S. Pat. No. 2974057).

	Regarding claim 4, Moeller in view of Hofmann and Salley teach all the limitations of claim 1, but fail to teach the liquid plasticizer being polyethylene glycol adipate. However, Adams teaches that polyethylene glycol adipate is a conventional plasticizer for PVC resins (column 2, line 66-column 3, line 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute polyethylene glycol adipate for the liquid plasticizers disclosed by Moeller in view of Hofmann and Salley. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (note that Adams is teaching the use of the adipate plasticizer with PVC resins), and the predictable result of providing the PVC film.

4.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller in view of Hofmann and Salley as applied to claim 1 above, and further in view of Massow et al. (U.S. Pat. No. 5194455).
	
	Regarding claim 10, Moeller in view of Hofmann and Salley teach all the limitations of claim 1, but fail to teach the coating carried out as claimed in claim 10. However, Massow teaches application of a radiation curable hot melt PSA (abstract) by slot-die coating (column 5, lines 41-49) on a PVC film (column 6, lines 4-10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute slot-die coating for Moeller in view of Hofmann and Salley’s coating process. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (note that Massow is teaching application of a similar UV curable hot melt adhesive on a PVC substrate), and the predictable result of providing the PSA coated PVC film.

Conclusion
	Claims 1-10 are pending.
	Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 31, 2022Primary Examiner, Art Unit 1717